Case 1:21-cv-21417-FAM Document 7 Entered on FLSD Docket 05/27/2021 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

  VENUS CONCEPT USA INC., a Delaware )
  Corporation,                       )
                                     )
                Plaintiff,           )
                                     )
  v.                                 )
                                     )                 Case No. 1:21-cv-21417-FAM
  ATLANTA HEALTH MEDSPA LLC, a       )
  Georgia Limited Liability Company, )
  PHILLIP WOFFORD and MARK SENTELL )
  individually,                      )

                 Defendants.


             DEFENDANTS’ SECOND MOTION FOR EXTENSION OF TIME
                      TO RESPOND TO THE COMPLAINT


        Defendants, ATLANTA HEALTH MEDSPA LLC, PHILLIP WOFFORD and MARK

 SENTELL (“Defendants”), by and through the undersigned counsel, respectfully moves for an

 extension of time up to and including June 10, 2021, to answer, move, or otherwise respond to

 Plaintiff’s Complaint, and states the following in support:

        1.      Plaintiff filed the Complaint (Doc. 1) on April 13, 2021. Defendants were served

 on or about April 16, 2021, setting the response date for May 7, 2021.

        2.      On or about May 5, 2021, Defendants filed an unopposed Motion for Extension of

 Time to Respond to Plaintiff’s Complaint requesting the deadline to respond to be extended up to

 and including May 27, 2021.

        3.      On or about May 6, 2021, the Court ordered on Defendants’ Motion, granting the

 extension to respond on or before May 27, 2021.
                                                  1
                                                                           www.spirelawfirm.com
                                                                           Employment Attorneys
Case 1:21-cv-21417-FAM Document 7 Entered on FLSD Docket 05/27/2021 Page 2 of 3




        4.      In an effort to keep litigation costs at a minimum, the parties had focused their

 efforts on negotiations in an attempt to resolve this action.

        5.      At present, resolution in the immediate future seems unlikely. Accordingly,

 Defendants request a brief extension of time in which to prepare responses to Plaintiff’s Complaint.

        6.      The undersigned has discussed the subject matter of this Motion with Plaintiff’s

 counsel, who is opposed to the relief sought herein.

                                    MEMORANDUM OF LAW

        This Court may grant the requested enlargement of time for good cause shown when the

 request is made before the original time expires. Fed. R. Civ. P. 6(b). The Defendants’ request for

 an extension of the deadline is made in good faith and does not prejudice Plaintiff. Permitting the

 extension will enable Defendants to respond to the Complaint following analysis of the relevant

 files and it will enable counsel to explore the possibility of early resolution.

        WHEREFORE, Defendants respectfully request an extension of time up to and including

 June 10, 2021, to answer, move or otherwise respond to Plaintiff’s Complaint.

                             LOCAL RULE 7.1(a)(3) CERTIFICATE

        Counsel for Defendants has conferred with counsel for Plaintiff who is opposed to the

 relief requested.



                          [REMAINDER OF PAGE INTENTIONALLY BLANK]




                                                    2
                                                                                    www.spirelawfirm.com
                                                                                    Employment Attorneys
Case 1:21-cv-21417-FAM Document 7 Entered on FLSD Docket 05/27/2021 Page 3 of 3




        this 27th day of May, 2021.

                                              Respectfully submitted,
                                              Spire Law, LLC
                                              2572 W. State Road 426, Suite 2088
                                              Oviedo, Florida 32765


                                              By: /s/ Whitney M. DuPree
                                                  Whitney M. DuPree, Esq.
                                                  Florida Bar No. 110036
                                                  /s/ Jesse I. Unruh
                                                  Jesse I. Unruh, Esq.
                                                  Florida Bar No. 93121
                                                  whitney@spirelawfirm.com
                                                  jesse@spirelawfirm.com
                                                  lauren@spirelawfirm.com
                                                  laura@spirelawfirm.com
                                              Attorney for Defendants | ATLANTA HEALTH
                                              MEDSPA LLC, PHILLIP WOFFORD and MARK
                                              SENTELL




                                 CERTIFICATE OF SERVICE

        I hereby Certify that on this 27th day of May, 2021, the foregoing was electronically filed

 with the Court by using the Southern District of Florida’s CM/ECF portal, which will send a notice

 of electronic filing to: David M. Hawthorne, Esquire at david.hawthorne@lewisbrisbois.com;

 melissa.vanhuss@lewisbrisbois.com; ftlemaildesig@lewisbrisbois.com at LEWIS BRISBOIS

 BISGAARD & SMITH, LLP; 110 SE 6th Street, Suite 2600, Fort Lauderdale, FL 33301.

                                                     /s/ Whitney M. DuPree
                                                     Attorney

                                                 3
                                                                             www.spirelawfirm.com
                                                                             Employment Attorneys
